Per Curiam.
Grover Ross Miller was convicted of malicious destruction of property in the Circuit Court for Frederick County and on October 8, 1963, was sentenced to a term of one year in the Maryland Correctional Institution. On February 23, 1965, after delays caused by changes in court-appointed counsel, Miller was adjudged by a jury in the Circuit Court for Frederick County (Robert E. Clapp, Jr., J.) to be a defective delinquent. He *737seeks leave to appeal from this determination, urging in support of his application (1) that his constitutional rights were violated at the defective delinquency hearing, (2) that the verdict of the jury was against the weight of the evidence, and (3) that the members of the jury were required to affirm a belief in God.
As to the applicant’s first contention, “a bald allegation of a denial of constitutional rights is not a ground for appeal * * =?” Fraley v. Director, 243 Md. 693, 694, 221 A. 2d 907 (1966), and cases therein cited.
The second contention is likewise without merit. It has consistently been held that questions as to the weight of the evidence in jury cases are not proper for consideration in applications for leave to appeal. Caplin v. Director, 244 Md. 103, 223 A. 2d 166 (1966); West v. Director, 243 Md. 715, 222 A. 2d 639 (1966); Jefferson v. Director, 243 Md. 607, 221 A. 2d 660 (1966).
Applicant’s final contention has been fully considered and rejected in Mastromarino v. Director, 244 Md. 645, 224 A. 2d 674 (1966).

Application denied.